DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 9/2/2021.
Claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn.  The following is new:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “continuous grooves formed along a lower circumference of the first body”.  It is unclear as recited how a “grooves” (plural) may be simultaneously continuous but also formed in multiples, with respect to a singular “a lower circumference”.  That is, as seen in Applicant’s Fig. 5, Examiner believes this should read “a continuous groove” (singular).
Claim 17 recites “wherein the hook protrudes toward an inside of the first body” and “so as to be supported on the inner circumferential surface and an outer circumferential surface of the drum”.  First, it is unclear as recited what constitutes “toward an inside of the first body”, as the first body is a 3-dimensional object.  Examiner suggests defining a central axis or defining a plane in which the hook are arranged.  Second, as recited, the “hook” contacts only a through hole of the drum and the outer circumferential surface of the drum, whereas Applicant has claimed support on the inner circumferential surface.  Although the lifter first body contacts an inner circumferential surface, the hook which protrudes from the rear surface and then at an angle does not.  Examiner suggests Applicant clarify the lifter is “so as to be supported” or to remove the language with respect to the inner circumferential surface.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 14 are rejected under 35 USC 103 as being unpatentable over Kim (US 7,827,830 B2) in view of Jang (KR 100802467 B1) (machine translation attached).
Re claim 1, Kim discloses a lifter (title) for a laundry treating apparatus (title), the lifter comprising: 
a first body (ref. 30, figs. 3-5, 7-9) configured to be mounted on an inner circumferential surface of a drum; and 
a second body (ref. 40) coupled to an upper side of the first body and protruded toward an inside of the drum (see figs. 3 and 7 protrudes from seat 32); 

Kim does not disclose an upper portion of the first body has a water inlet configured to overlap with at least part of a hole passing through the inner circumferential surface of the drum (Kim appearing to have the water inlet region lateral to the first body).
However, Jang discloses it is known in the laundry lifter art (abstract) to provide an upper portion of a first body (see fig. 7 upper portion of ref. 20) has a water inlet (ref. 21) configured to overlap with at least part of a hole passing through the inner circumferential surface of the drum (drum necessarily has hole therethrough which water may flow to/from 11, 21, see p. 4 ¶ 8 “through the plurality of through holes (11, 21) formed in the in upper lifter (10) and the lower lifter (20), respectively, the wash water can flow out smoothly, so that the laundry is dehydrated at the lifter 1 and the drum inner wall”) and is spaced apart from an upper portion of the second body having a water discharge hole (ref. 11) formed therein to form an inner space (see fig. 5).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the position of the second body and first body, such that an upper portion of a first body has a water inlet overlapping with at least part of a hole passing through the inner circumferential surface of the drum (i.e. vertical arrangement of first body and second body), as suggested by Jang, in order to enable smooth water flow through the lifter (Jang p. 4 ¶ 8).
Re claim 14
Re claims 2-3, Jang further disclose wherein the water inlet comprises a plurality of water inlet holes (see fig. 7 ref. 21); Re claim 3, wherein the respective water inlet holes are formed along a longitudinal direction of the first body (see fig. 7) and are provided on an upper surface of the first body to be separated from one another in a direction parallel to a rotational axis of the drum (see fig. 7).

Claims 4, 6-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jang, as applied above, and further in view of Bobed (US 2009/0120139 A1).
Re claim 4, Kim/Jang discloses as shown above and further discloses wherein the first body comprises: a hook (ref. 37, see fig. 8) that protrudes toward the inner circumferential surface of the drum along a circumference of a bottom of the first body facing the inner circumferential surface of the drum and is configured to slide into a fastening hole (ref. 22, see fig. 5) formed in the drum.  Kim does not explicitly disclose a shield that protrudes from the bottom of the first body in a direction crossing the hook to cover the fastening hole, and is formed on a circumference of the bottom of the first body along an axial direction of the drum, wherein the water accommodated in the first space is restricted from flowing out through the fastening hole by the shield when the drum is rotated in a first or second rotational direction.
However, Bobed discloses it is known in the laundry treatment apparatus art (abstract) to provide a first body (ref. 10) with a plurality of hooks (ref. 5), and a shield (ref. 12 fig. 2) that protrudes from the bottom of the first body in a direction crossing the hook to cover the fastening hole (ref. 4), and is formed on a circumference of the bottom of the first body along an axial direction of the drum (see fig. 1 and 4), wherein the shield covers the fastening hole when the first body is coupled to the inner circumferential surface of the drum (¶ [0017] receptacles 4 will be covered by the protrusion base 12).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the lifter of Kim/Jang to further include a shield for covering the fastening hole, as suggested by Bobed, in order to facilitate assembly and provide coupling with minimized gaps (Bobed ¶ [0016]-[0017]).
Re claims 6-12, Bobed and/or Kim further discloses wherein the shield is configured to cover the fastening hole when the hook is inserted into the fastening hole and slid in the axial direction of the drum (Bobed ¶ [0017]); wherein a plurality of the shields are provided and spaced apart from each other along the circumference of the bottom of the first body with respect to a rotational direction of the drum (see fig. 1); wherein the shield and the hook are adjacent to each other (see figs. 1-2); wherein the hook is configured to be inserted into the fastening hole of the drum and then slid in the axial direction of the drum to contact the inner circumferential surface and an outer circumferential surface of the drum, respectively (see fig. 3; “contact” is expected for tight and secure fit of lifter to drum); wherein the hook is bent outward from the bottom of the first body (see fig. 2); wherein each of a plurality of hooks is inserted into each of a plurality of fastening holes and then slid to contact the inner and outer circumferential surfaces of the drum, respectively (see fig. 3; “contact” is expected for tight and secure fit of lifter to drum); wherein a plurality of the hooks are positioned to be spaced apart along a rear portion of the first body (Bobed fig. 1), and each of the hooks is formed at an alternate position with respect to a center portion of the first body (Bobed fig. 1; Kim fig. 8; Examiner notes this limitation has minimal structure, since absent the hooks overlapping, they are in an “alternate position”).
Re claim 15-16, Bobed further discloses wherein the shield is formed such that the rear portion of the first body protrude inward of the first body (see annotated fig. 2, ¶ [0017] protrusion base 12 extended from an inside of the paddle 3), and are disposed to be spaced apart from one another in a longitudinal direction of the first body (see fig. 1); wherein the shield supports the inner circumferential surface of the drum to completely cover the fastening hole formed in the drum together with the hook 

    PNG
    media_image1.png
    337
    206
    media_image1.png
    Greyscale

Re claim 17, Jang and/or Bobed discloses wherein the hook (Jang see fig. 6 unlabeled hooks on bottom of ref. 20) protrudes toward an inside of the first body (Jang see fig. 6 inside; moreover an obvious change in shape for ease of formation.  See MPEP 2144.04(VI)(B)) after protruding from the rear surface of the first body (Jang see fig. 6), and is inserted into the fastening hole of the drum so [the lifter] as to be supported on the inner circumferential surface and an outer circumferential surface of the drum (Bobed see fig. 3; support on both surfaces of the drum is expected and obvious to make a close and secure contact of the lifter without wobble).


Allowable Subject Matter
Claims 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
With respect to claim 5, the prior art of record does not teach the upper portion of the first body has continuous grooves formed along a lower circumference of the first body such that a lower portion of the second body is configured to be inserted into the grooves, and, when the lifter is coupled 
Claims 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  
With respect to claim 13, the prior art of record does not teach the second body is inserted into a lower circumference of the first body and then passes through a mounting hole formed along the lower circumference of the first body, in the context of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2007124804A1  note second body lifter inserted deeply into a lower inner portion of a first body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711